Title: To Thomas Jefferson from André Limozin, 2 August 1786
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 2nd August 1786

I have duely received the two Letters your Excellency hath honored me with; the 7 Packages for the Virginias States are in my Stores, but I have not heard a Single word from Messrs. Robt.  and Anthy. Garvey of Rouen about the parcells your Excellency hath consignd to their care to be forwarded to them, which is not astonishing because the Chief of that house is but very seldom at home, therefore punctuality, cant be expected as if the Master was looking upon his business.
I must observe your Excellency that it is impossible to dispatch the Seven Packages of Army’s or Soldiers Furnitures, without you obtain leave from the Minister which the French Call Passeport. We have at present the American Ship the George & Patty Washington, Captn. Joseph Foulke, loading here for Baltimore; I suppose your Excellency would not wish that I should Ship on board of him the Seven here above mentioned Packages Soldjers Furnitures. I have the pleasure to inclose your excellency two large parcells arrived yesterday from Williamsburg under my Covert. I am most respectfully Your Excellency’s Most obedient & very Humble Servant,

Andre Limozin

